2021 IL App (2d) 200683-U
                         Nos. 2-20-0683, 2-20-0685, 2-20-0686 cons.
                                Order filed December 2, 2021

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              ) Nos. 16-CF-274
                                       )       16-CF-1690
v.                                     )       17-CF-1309
                                       )
GABRIEL KAISER,                        ) Honorable
                                       ) George J. Bakalis,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court.
       Presiding Justice Bridges and Justice Jorgensen concurred in the judgment.

                                            ORDER

¶1     Held: Where defendant’s pro se pleading was labeled in part as a “postconviction”
             pleading, raised claims cognizable in a postconviction proceeding, and did not
             invoke any other viable avenue for relief under Illinois law, the trial court was not
             required to admonish defendant under People v. Shellstrom before treating the
             pleading as a postconviction petition.

¶2     Defendant, Gabriel Kaiser, pleaded guilty to aggravated battery (720 ILCS 5/12-3.05(d)(4)

(West 2016)), stalking (720 ILCS 5/12-7.3(a)(1) (West 2016)), and harassment of a witness (720

ILCS 5/32-4a(a)(2) (West 2016)). Defendant later filed a pro se pleading, which the trial court

treated as a postconviction petition brought under the Post Conviction Hearing Act (Act) (725
2021 IL App (2d) 200683-U


ILCS 5/122-1 et seq. (West 2020)). The court summarily dismissed the petition, finding it

frivolous and patently without merit. Defendant appeals, contending that the court improperly

recharacterized his pleading as a postconviction petition without warning him of its intent to do so

and providing him an opportunity to withdraw or amend the pleading. We affirm.

¶3                                     I. BACKGROUND

¶4     On June 20, 2018, defendant pleaded guilty to aggravated battery and stalking (case No. 16

CF 274) and harassment of a witness (case No. 16 CF 1690). A third case, No. 17 CF 1309, was

dismissed by agreement. The court sentenced him to concurrent terms of five- and three-years’

imprisonment in case No. 16 CF 274 and a consecutive three-year term in case No. 16 CF 1690.

¶5     On September 24, 2020, defendant filed in all three cases, including the dismissed case,

the same pro se document entitled “Post conviction appellea [sic] based on Supreme [C]ourt

[R]ule 606(c).”     The pleading alleged, inter alia, ineffective assistance of counsel and

prosecutorial misconduct. Attached to the pleading were screenshots of emails between defendant

and the victim.

¶6     On October 13, 2020, the trial court stated that defendant had filed what was labeled as a

“postconviction appeal.” Noting that the pleading was “almost incoherent,” the court dismissed it

as frivolous and patently without merit. This court granted defendant’s motion to file a late notice

of appeal.

¶7                                        II. ANALYSIS

¶8     Defendant argues that the trial court, in treating his pleading as a postconviction petition,

“failed to comply with the recharacterization procedures required under [People v. Shellstrom, 216

Ill. 2d 45 (2005)].” We disagree.




                                               -2-
2021 IL App (2d) 200683-U


¶9     In Shellstrom, the pro se defendant filed a pleading entitled “ ‘Motion to Reduce Sentence,

Alternatively, Petition for Writ of Mandamus to Order Strict Compliance with Terms of Guilty

Plea.’ ” Id. at 48. The trial court considered the pleading as a postconviction petition and

summarily dismissed it as patently without merit. Id. at 49. In the appellate court, the defendant

argued that the trial court should not have construed his pleading as a postconviction petition. Id.

He conceded that his pleading would have been untimely if it were a motion to reduce his sentence.

Id. at 49-50. However, he argued that the pleading alternatively invoked the mandamus statute

and thus should have been considered as seeking mandamus relief. Id. at 50. The appellate court

agreed and reversed. Id.

¶ 10   Before the supreme court, the defendant conceded that, had his pleading been unlabeled,

the trial court could have properly recharacterized it as a postconviction petition. Id. at 50. He

claimed, however, that because the pleading invoked the mandamus statute and did not mention

the Act, the recharacterization was improper. Id.

¶ 11   The supreme court affirmed the appellate court. The court reaffirmed what it considered a

well-established principle that, “where a pro se pleading alleges a deprivation of rights cognizable

in a postconviction proceeding, a trial court may treat the pleading as a postconviction petition,

even where the pleading is labeled differently.” Id. at 53. However, the court held that, to prevent

a defendant from inadvertently subjecting himself to the bar against successive postconviction

petitions, the trial court should provide certain admonishments before treating the pleading as a

postconviction petition. Id. at 56-57. Specifically, the court prescribed:

       “[W]hen a circuit court is recharacterizing as a first postconviction petition a pleading that

       a pro se litigant has labeled as a different action cognizable under Illinois law, the circuit

       court must (1) notify the pro se litigant that the court intends to recharacterize the pleading,



                                                -3-
2021 IL App (2d) 200683-U


        (2) warn the litigant that this recharacterization means that any subsequent postconviction

        petition will be subject to the restrictions on successive postconviction petitions, and

        (3) provide the litigant an opportunity to withdraw the pleading or to amend it so that it

        contains all the claims appropriate to a postconviction petition that the litigant believes he

        or she has. If the court fails to do so, the pleading cannot be considered to have become a

        postconviction petition for purposes of applying to later pleadings the Act’s restrictions on

        successive postconviction petitions.” Id. at 57.

The court held that, given the nature of the defendant’s claims, the trial court had the discretion to

recharacterize his pleading as a postconviction petition. Id. at 53 n.1. However, since the pleading

invoked the mandamus statute, and thus cited a cognizable basis in Illinois law, the defendant was

entitled to admonishments. Id. at 57.

¶ 12    Here, defendant concedes that his pleading brought claims cognizable under the Act and

that, therefore, the trial court had the discretion to treat the pleading as a postconviction petition.

Defendant claims, however, that he was entitled to the Shellstrom admonishments. The State

responds that the admonishments are required only where the trial court recharacterizes a pleading

“labeled as a different action cognizable under Illinois law.” Id. The State claims that the court

did not recharacterize defendant’s pleading but treated it according to its title, which contained the

terms “Post conviction appellea [sic].” The State further points out that Supreme Court Rule

606(c) does not create a separate “action cognizable under Illinois law” but merely provides for

the filing of a late notice of appeal in a direct appeal. See Ill. S. Ct. R. 606(c) (eff. Mar. 12, 2021).

We agree with the State.

¶ 13    In People v. Smith, 371 Ill. App. 3d 817, 818-19 (2007), the pro se defendant filed a

“ ‘motion to correct sentence,’ ” alleging that his term of mandatory supervised release was



                                                  -4-
2021 IL App (2d) 200683-U


unconstitutional. The trial court sua sponte dismissed the motion, finding it “ ‘frivolous and

patently without merit.’ ” Id. at 819. On appeal, the defendant argued that the trial court erred in

treating his motion as a postconviction petition without providing Shellstrom admonishments. Id.

at 820. The court disagreed, noting that the defendant would be entitled to those admonishments

only if his “ ‘motion to correct sentence’ ” was “a cognizable action under Illinois law.” Id. The

court held that the motion could not be so construed. A freestanding motion would not invoke the

trial court’s jurisdiction; rather, the defendant “had to raise his claim in a statutory collateral

proceeding.” Id. at 821. The court held that, since the defendant’s claim was cognizable in a

postconviction proceeding and he cited no other viable statutory avenue for the requested relief,

the trial court properly recharacterized his motion as a postconviction petition without providing

Shellstrom admonishments. Id.

¶ 14   Here, the defendant’s pleading was entitled “Post conviction appellea [sic].” It included

claims of ineffective assistance of counsel and prosecutorial misconduct appropriate to a

postconviction proceeding and provided at least some evidentiary material outside the trial record.

¶ 15   Moreover, the pleading did not purport to bring any other viable action under Illinois law.

Rule 606(c) does not create a separate vehicle to collaterally attack a conviction; it merely provides

for the filing of a late notice of a direct appeal. Ill. S. Ct. R. 606(c) (eff. Mar. 12, 2021). But even

if we view Rule 606(c) as creating a separate appellate vehicle “cognizable under Illinois law,”

defendant’s attempt to invoke that remedy came much too late. The rule requires a motion in the

appellate court filed, at the latest, six months from the expiration of the time for filing a notice of

appeal. Id. Defendant pleaded guilty on June 20, 2018. Defendant’s motion for a late notice of

appeal was due, at the latest, by January 2019. However, it was filed in September 2020. Thus,

as in Smith, and like the alternative motion to reduce the sentence in Shellstrom, defendant’s



                                                 -5-
2021 IL App (2d) 200683-U


pleading did not invoke any cognizable action over which the trial court could have had

jurisdiction.

¶ 16    If, as defendant suggests, the trial court was bound to honor his considered decision to

proceed under Rule 606(c) (and Shellstrom holds that it was not), the court would have had no

choice but to dismiss the pleading for lack of jurisdiction. And, since the trial court never acquired

jurisdiction, we would be unable to provide defendant even the remedy of a remand for further

proceedings if we were so inclined. Under the circumstances, the trial court acted reasonably by

considering the pleading according to the viable statutory basis that it expressly invoked rather

than as an action over which the court had no jurisdiction.

¶ 17                                    III. CONCLUSION

¶ 18    We affirm the judgment of the circuit court of Du Page County.

¶ 19    Affirmed.




                                                -6-